WEIGHT, C. J.
This was a suit brought in the district court of Cochise county, for the foreclosure of a mechanic’s lien. With the transcript on appeal is a paper, signed by appellant’s attorney, which purports to be a statement on motion for a new trial; but it has no certificate showing that it was agreed to as correct, by the respective parties, or their attorneys, nor is there any certificate annexed thereto showing that the same was allowed by the judge, and was correct. No copy of this paper was served on the appellees, or their attorneys, so that there is really nothing here for this court to review. On appeals from original judgments, or orders, of trial courts, where there is no statement, appellate courts can only consider matters appearing in the judgment roll, and, as there was no assignment of errors on that, the appeal in this case will have to be dismissed.
The Eevised Statutes of 1877, of this territory, are sub*353stantiaUy the same as the California statute. The supreme court of that state have passed upon this question repeatedly, and have settled it beyond peradventure. In Cosgrove v. Johnson, 30 Cal. 510, Judge Sanderson, uses this language: “The statute prescribing the practice in motions for new trials is plain and simple, and there would seem to be no good reason why cases should be brought to this court upon a defective record. The moving party prepares his statement, and submits it to the opposite party. If satisfactory to him, they add a certificate, which they sign, that it is correct and agreed to by them. If not, he proposes amendments, and submits them to the moving party; and if they are accepted by him, the statement is engrossed accordingly, and to the engrossed party a certificate is added and signed by them, to the effect that the statement is correct and agreed to by them; if they cannot agree, the statement and proposed amendments are submitted to the judge, who allows or disallows, according to the circumstances. After the judge has thus determined what shall constitute the statement, it is engrossed accordingly, and a certificate added that it is correct, and, if not signed by counsel, must be signed by the judge. Nothing can be regarded by us as a statement which is not authenticated in one of these modes. There is nothing, therefore, in the record in this case to which we can look, except the judgment roll, upon which no errors are assigned.”
We might observe by the way, that the judgment below seems to have been correct. There was certainly no abuse of discretion in the judge setting aside the default upon condition that defendant go to trial without delay. We think there can be no doubt but defendant’s property was a “mill or manufactory,” within the intent and meaning^ of the statute concerning mechanics’ liens. Neither do we think there was any abuse of discretion in denying defendant’s application for a continuance.
It would be useless, however, to consider these questions further, as, for the reasons stated, the appeal will be dismissed. It is so ordered.
Barnes, J., concurring.
*354PORTER, J.
I cannot agree with, the conrt upon the question of refusal to grant the continuance. In Solomon v. Norton, 2 Ariz. 100, 11 Pac. 108, I had occasion to dissent, “for the reason that defendants did not have a fair chance for the presentation of their ease to the court; that there was an abuse of discretion in the district judge in not granting the continuance.” In the case at bar, though the default was set aside, it was of no avail to the defendant, as shown by the affidavit. 1 think defendant showed sufficient grounds for a continuance, and that there was error in not granting it.